

116 HR 5357 IH: Innovation Network and Capital Act of 2019
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5357IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Peters introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize a pilot program to develop, expand, and enhance
			 the commercialization of biomedical products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Innovation Network and Capital Act of 2019. 2.Pilot program for research startupsPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following:
			
				404O.Pilot program for research startups
 (a)FundsThe Director of NIH shall award grants or contracts to eligible entities to develop, expand, and enhance the commercialization of biomedical products.
 (b)Eligible entityIn this section, the term eligible entity means an entity receiving funding under— (1)the Small Business Innovation Research program of the National Institutes of Health; or
 (2)the Small Business Technology Transfer program of the National Institutes of Health. (c)Use of fundsAn eligible entity shall use the funds received through such grant or contract to support—
 (1)the Commercialization Readiness Pilot program of the National Institutes of Health; (2)the Innovation Corps program of the National Institutes of Health;
 (3)the Commercialization Accelerator program of the National Institutes of Health; (4)the Commercialization Assistance program of the National Institutes of Health; and
 (5)such other programs and activities as the Director of NIH determines to be appropriate, to support the commercialization stage of research, later stage research and development, technology transfer, and commercialization technical assistance.
						(d)NIH Startup Support Account
 (1)EstablishmentThere is established in the Treasury an account, to be known as the NIH Startup Support Account, for purposes of carrying out this section.
 (2)Transfer of fundsThere shall be transferred to the NIH Startup Support Account from the general fund of the Treasury, $100,000,000 for each of fiscal years 2021 through 2025, to be available until expended without further appropriation..
		